COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-097-CV
 
ROBERT
FREDERICK KORSCH                                                APPELLANT
 
                                                   V.
 
JOAN
MARGARET KORSCH                                                     APPELLEE
A/K/A JOAN M. GOBIN 
                                                                                                        
                                               ----------
              FROM
THE 16TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Appeal Of Judgment That Is Interlocutory.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P. 42.1(a)(1),
43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER
CURIAM
 
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.




DELIVERED:  April 19, 2007




[1]See Tex. R. App. P. 47.4.